DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2/1/21.  These drawings are approved.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata et al (US Publication 20130204477).
Claim 1, Sakata et al teaches a power supply system for a vehicle comprising: a rotary electrical machine MG1/MG2 connected to a drive wheel 39a/39b of the vehicle via a driven shaft (as shown in fig. 1); an inverter 41/42 which converts DC electric power into a three-phase AC electric power outputted to the rotary electrical machine; a capacitor 57 connected to the inverter; a current sensor 45U/45V for detecting current through the inverter; and a control device ECU 70 for outputting a discharge control signal to the capacitor based on a discharge start condition (based on detecting the vehicle had collided with an obstacle), wherein the control device executes the discharge operation of the capacitor after the motor has been short-circuited, by turning 
Claim 2, Sakata et al teaches the vehicle control system comprising the variety of sensors, inverters, and control units being located in the same enclosure see for example fig. 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed of the attached PTO-892 describe other power supply systems for a vehicle including discharge control of a capacitor during an emergency such as a collision of the vehicle..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/           Primary Examiner, Art Unit 2846